Order unanimously reversed and proceeding remitted to Supreme Court, Cayuga County for further proceedings in accordance with the following Memorandum: Appellant applied for the issuance of an order to show cause directed to respondents. The petition set forth sufficient facts to warrant institution of the proceeding. Special Term, however, declined to sign the show cause order and dismissed the petition upon a holding that there was “no merit to this application.” Upon this appeal respondents attempt to meet the issues tendered in the petition by a lengthly recital in their brief of the pertinent facts. This, of course, is not sufficient to meet the allegations in the verified petition. The proceeding is remitted with *740leave to respondents to file a verified answer together with such documentary proof as they may elect to submit. Thereafter the tendered issues should be decided. (Appeal from order of Cayuga Supreme Court denying petition to be credited with time served.) Present — Goldman, P. J., Witmer, Gabrielli, Bastow and Henry, JJ.